Citation Nr: 1232325	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  06-30 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

 Entitlement to an increased rating (evaluation) for left knee disability, in excess of 10 percent prior to January 10, 2006 (rated as instability), and in excess of 30 percent from March 1, 2007 (status post total knee replacement residuals).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2006 and September 2006 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  A claim for increased rating for left knee disability was received on August 22, 2005.  The January 2006 decision denied an increased rating in excess of 10 percent for the service-connected residuals of a left knee injury (rated under Diagnostic Code 5257).  The Veteran entered a notice of disagreement with that decision.  

In a subsequent September 2006 decision during the increased rating appeal, the RO granted a separate 20 percent rating for arthritis of the left knee (Diagnostic Codes 5010-5261) for the increased rating period from August 22, 2005 to January 10, 2006.  The Veteran did not enter a notice of disagreement with the separate 20 percent disability rating for left knee arthritis.  As a result, that separate rating for left knee arthritis is not on appeal to the Board.  

The result was that, for the period from August 22, 2005 to January 10, 2006 only, the Veteran had separate ratings for left knee disabilities, which were discontinued when the Veteran underwent left total knee replacement in January 2006.  The rating of 10 percent for residuals of a left knee injury under Diagnostic Code 5257 remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Recognizing the total left knee replacement, the September 2006 rating decision assigned a temporary total (100 percent) rating for what became one left knee disability of replacement of the left knee (Diagnostic Code 5055), from January 10, 2006 to March 1, 2007, and assigned a 30 percent rating for the left knee disability for the period from March 1, 2007 (also Diagnostic Code 5055).  Consequently, because of the total knee replacement, separate ratings for left knee disabilities were no longer warranted, so only one left knee rating is provided for the period from January 10, 2006 (under Diagnostic Code 5055).  

In September 2010, the Board remanded the issue of a rating in excess of 30 percent for left knee disability to schedule a VA examination.  After compliance with the Board's remand order and VA examination in October 2010, the issue of a rating in excess of 30 percent for status post total left knee replacement from March 1, 2007 has been returned to the Board.  

In April 2010, a Board hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is associated with the Veteran's claims file.

The January 2006 decision also denied reopening of service connection for a right knee disability, finding no new and material evidence.  This decision was appealed to the Board.  By decision of the Board dated in September 2010, service connection for a right knee disability was reopened on the basis of the receipt of new and material evidence, and the issue of service connection for a right knee disability was remanded for de novo review.  Service connection for a right knee disability was granted by the RO in a December 2011 rating decision.  The Veteran has not disagreed with the rating or effective date assigned.


FINDINGS OF FACT

1.  For the rating period from August 22, 2005 to January 10, 2006, the Veteran's left knee disability was primarily manifested by crepitus and slight laxity.  

2.  Since March 1, 2007, the Veteran's left knee disability has been manifested by full extension of the left knee and flexion limited to, at most 105 degrees, without evidence of instability.  


CONCLUSIONS OF LAW

1.  For the rating period from August 22, 2005 to January 10, 2006 the criteria for a rating in excess of 10 percent for residuals of a left knee injury, without consideration of disability due to arthritis, were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

2.  For the rating period from March 1, 2007, the criteria for an increased rating in excess of 30 percent for a left knee disability, status post total left knee replacement, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  October 2005 and March 2008 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently pursuant to remand by the Board in October 2010.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2011).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  
The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  


Rating Left Knee Disability 

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

Impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  

Finally, Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  

Service connection for residuals of an injury of the left knee (jumping injury with torn medial collateral ligament) was granted by rating decision of the RO in May 1969.  A 10 percent rating was assigned under Diagnostic Code 5257.  At the time of this decision, the evidence did not show arthritis of the left knee. 

By rating decision dated in January 2006, the RO denied an increased rating in excess of 10 percent rating for the residuals of the left knee injury (still rated under Diagnostic Code 5257).  The Veteran entered a notice of disagreement with this decision to deny an increased rating in excess of 10 percent for left knee disability.  

By rating decision during the appeal dated in September 2006, the RO continued the 10 percent rating for residuals of a left knee injury, but assigned a 100 percent rating following surgery for a total knee replacement (under Diagnostic Code 5055), effective on January 10, 2006.  By regulation (Diagnostic Code 5055), a 30 percent rating was assigned for the period from March 1, 2007.  

The September 2006 rating decision also assigned a separate 20 percent disability rating for arthritis of the left knee, based on limitation of extension, for the increased rating period from August 2005 until the date of surgery for replacement of the knee in January 2006.  The matter on appeal relates to the award of the 10 percent rating (evaluation) for the period from August 22, 2005 (the date of the Veteran's claim for increase) to January 10, 2006 (the date of the knee replacement surgery), and the 30 percent evaluation from March 1, 2007.  Because the Veteran did not enter a notice of disagreement with the 20 percent disability rating assigned for arthritis of the left knee, the separate 20 percent rating on the basis of limitation of motion due to arthritis is not on appeal.  

Rating Period from August 22, 2005 to January 10, 2006

The evidence that reflects on the left knee disability for the relevant increased rating period includes an October 2005 VA examination report.  At that time, the Veteran rated the pain in his left knee as 8 on a scale from 1 to 10, and was constant.  He complained of swelling and stiffness, but denied locking or giving out.  The Veteran reported fatigability and lack of endurance due to pain, that he had received a cortisone injection in the left knee that had offered some relief, and that he experienced flare-ups with squatting and had difficulty standing from a seated position.  He stated that he occasionally wore a knee sleeve to the left knee with some relief.  He denied dislocation or subluxation of the knee.  

On examination in October 2005, the Veteran walked with an antalgic gait using a cane in the right hand.  He was able to sit, stand, and transfer.  He used the armrest of the chair to stand and complained of discomfort when standing from a seated position.  There was a 15 degree genu varus deformity, but no swelling, effusion, erythema, or gross instability.  There was a palpable lateral popliteal cyst and patellofemoral crepitus on range-of-motion.  Anterior drawer, Lachman, and McMurray testing was negative.  Range of motion was from 15 degrees extension to 90 degrees flexion.  There was slight laxity on varus/valgus stress that was considered to be related to the Veteran's inability to obtain full extension.  The range-of-motion was not changed after repetitive use and there was no fatigability, lack of endurance, or gross incoordination.  

As noted, the Veteran has not appealed the 20 percent rating that has been assigned for left knee arthritis.  This rating is based primarily on limitation of left knee motion, including due to pain on range of motion of the left knee joint.  Only the issue of increased rating in excess of 10 percent on the basis of other left knee disability that arthritis, that is, based primarily on repeated subluxation or lateral instability, has been appealed.  The Board finds that, for the rating period from August 22, 2005 until January 10, 2006, the other impairment of the knee (other than arthritis and associated painful motion) has primarily been manifested by crepitus and laxity that was described as slight.  The Veteran specifically denied locking or instability and tests of stability (anterior drawer, Lachman, and McMurray) were negative.  Under these circumstances, a disability rating under Diagnostic Code 5257 for residuals of a knee injury in excess of 10 percent from August 22, 2005 until January 10, 2006, is not warranted.  38 C.F.R. § 4.71a. 

Rating Period from March 1, 2007 

In January 2006, the Veteran underwent a left total knee arthroplasty.  The residuals of the left knee replacement surgery were rated as 30 percent disabling for the period from March 1, 2007.  

Regarding the disability level for the postoperative residuals of a left knee replacement from March 1, 2007, the Veteran contends that his left knee disability is more disabling than 30 percent.  During testimony at the Board hearing in April 2010, the Veteran stated that he was not able to stand for more than 20 to 30 minutes due to knee pain; that at times he was unable to put weight on the left knee because of weakness; and that, while he continues to have pain in the knee, it became tolerable after the knee replacement surgery, which also helped with stability of the knee joint.  

An examination was conducted by VA in October 2010.  At that time, it was noted that the Veteran used the medication Naproxen as needed for flare-ups.  The Veteran stated that he experienced pain in the left knee joint, but no episodes of dislocation or subluxation; he had no episodes of locking or effusion; flare-ups occurred on a weekly basis and were of moderate frequency, lasting hours; that precipitating factors were warmer weather and excessive use; the flare-ups were alleviated with time and a change in position; and that during flare-ups he experienced decreased mobility.  The Veteran described being able to stand for 15 to 30 minutes, able to walk a distance of between 1/4 and 1 mile, and walking with a waddling gait with evidence of abnormal weight bearing on the right only.  

Upon examination by VA of the left knee in October 2010, there were no findings consistent with Osgood-Schlatter's disease, crepitation, masses, clicks, snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  Range of motion of the left knee was from 0 degrees extension to 105 degrees flexion.  There was no objective evidence of pain with active motion on the left.  There was no additional limitation of motion and no objective evidence of pain with repetitive use.  The diagnosis was bilateral knee replacement status.  

In a January 2011 progress note from the Veteran's private physician, the Veteran's history of left knee surgery was reported.  Examination showed that the Veteran ambulated well unassisted.  Range of motion of the left knee was from full (0 degrees) extension to 110 degrees flexion.  The Veteran had good strength of extension and mild crepitation on the left.  The knees were stable in all directions.  There were no posterior masses and no effusion or warmth.  X-ray studies showed knee replacement prosthesis in place that was well seated, with no signs of loosening or hardware problems.  The impression was status post total knee replacement with most likely inflammatory scar tissue.  

Upon review of the lay and medical evidence, the Board finds that the impairment of the left knee disability is manifested by full extension of his left knee and flexion limited to at most 105 degrees.  Although the Veteran reports weakness and pain of the knee joint, he testified that he no longer requires a knee brace and that his knee was stabilized by the replacement surgery.  Both the private and VA examination reports show no evidence of instability and, while the Veteran had an abnormal gait, it was noted that this involved the right side.  The Veteran described weekly flare-ups, but he reported that this responds to rest.  Based on this evidence, the Board finds that the Veteran's symptoms do not more nearly reflect severe painful motion or weakness in the affected extremity as is required for a higher evaluation  than 30 percent under Diagnostic Code 5055.  

The Board has further considered whether a higher rating is warranted under any other provision of the rating schedule; however, neither the lay nor the medical evidence reflects unfavorable ankylosis with flexion between 10 and 20 degrees or worse; or extension limited to 30 degrees or more; or nonunion of the tibia and fibula requiring a brace.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5256, 5261, 5262.  The Board notes that the other Diagnostic Codes pertaining to the knee and leg do not provide for evaluations in excess of 30 percent and, thus, would not afford the Veteran a higher rating regardless of severity.  See 38 C.F.R. §§ 5256, 5259, 5260, 5263.  The evidence shows no instability of the left knee joint noted on examination, and no specific lay evidence of recurrent subluxation or lateral instability, to warrant a separate compensable rating for instability or subluxation of the left knee.  See 38 C.F.R. § 5257.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for the residuals of a total left knee replacement - for a rating in excess of 10 percent prior to January 10, 2006 (rated as instability) and in excess of 30 percent from March 1, 2007 (rated as status post total knee replacement residuals), and the claim for increase must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the record reflects that the manifestations of the left knee disability are specifically contemplated by the schedular criteria.  For the earlier rating period prior to January 10, 2006, the Veteran's left knee disability was rated both for arthritis (which includes arthritic pain and limitation of motion or function due to pain, Diagnostic Codes 5010-5003, 5260, 5261), which also incorporate various orthopedic factors that limit motion or function of the knee.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca.  The slight left knee impairment caused by instability (Diagnostic Code 5257) is recognized by the separate disability rating for this period.  Diagnostic Code 5055 provides both a minimum disability rating for post-knee replacement and a higher rating based on the severity of chronic residuals, specifically including painful motion or weakness, and provides that intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy to other Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim for TDIU is raised by the record.  The Court held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  In this case, the Board finds that a claim for a TDIU, although a form of extraschedular rating, is not raised by the Veteran or the evidence of record.  The Veteran's combined rating due to service-connected disabilities is 40 percent from August 22, 2005, 60 percent from June 1, 2007, and 70 percent from December 29, 2008.  In the October 2010 examination report, the employment history indicated that the Veteran's occupation had been as a computer programmer for 30 years before he retired in May 2003 due to age or the number of years worked.  The VA examiner assessed that there were no significant effects on occupation as a result of the left knee disability or other disabilities.  Neither the evidence nor the Veteran has suggested that the Veteran's service-connected disabilities have rendered him unable unemployable.  


ORDER

A rating in excess of 10 percent for left knee disability from August 22, 2005 to January 10, 2006, and a rating in excess of 30 percent for status post total knee replacement for the residuals of an injury of the left knee for the period from March 1, 2007, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


